Barnes, J.
This was an action to restrain tbe collection of that part of tbe taxes assessed and levied on an increased valuation of plaintiff’s real estate in Douglas county, situated in tbe city of Omaha.
Tbe facts alleged in tbe petition were identical with those contained in tbe opinion in Brown v. Douglas county, ante, p. 299, except as to tbe description of tbe premises and tbe amount of. increased valuation. A demurrer to plaintiff’s petition was sustained by tbe district court and plaintiff’s action was dismissed. Tbe appeal in this case is ruled by our opinion in Brown v. Douglas County, ante, p. 299.
Tbe judgment of tbe district court is reversed, with directions to grant tbe plaintiff tbe relief prayed for in ber petition.
Reversed and remanded.
Hamer, J., not sitting.